Citation Nr: 1507350	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-19 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1998 to August 2002, and from February 2003 to May 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO in Montgomery, Alabama.  The matter was first before the Board in July 2012.  As to the remaining issue on appeal, the Board denied a higher initial disability rating for the service-connected hidradenitis suppurativa in excess of 10 percent.

The Veteran appealed the July 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the issues of an increased rating in excess of 10 percent for atopic dermatitis, an initial rating in excess of 10 percent for hidradenitis suppurativa, and an increased (compensable) rating for keloid of the right breast for action consistent with the terms of the JMR.  Specifically, in the JMR the parties agreed that the Board failed to address relevant evidence, including the Veteran's use of corticosteroids and/or other medications to treat the service-connected skin disabilities.  Such evidence is addressed in the decision below.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that form the basis of the JMR).

In a subsequent June 2014 decision, the Board granted increased disability ratings for the service-connected atopic dermatitis and right-breast keloid, and remanded the hidradenitis suppurativa rating issue for additional development.  Specifically, the Board ordered a new VA examination to address any ratable scarring caused by the service-connected hidradenitis suppurativa.  The Board finds that there has been substantial compliance with the directives of the June 2014 Board remand.  The Veteran received new VA skin and scar examinations in September 2014.  The examination reports are of record.  The VA reports reflect that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the June 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

While on remand, in a November 2014 rating decision, the Appeals Management Center (AMC) granted service connection for both a posterior trunk scar and an anterior trunk scar secondary to the service-connected hidradenitis suppurativa.  Each disability was rated as noncompensable and assigned an effective date of June 2, 2005.  To date, the Veteran has not submitted a notice of disagreement (NOD) as to the ratings and/or effective dates assigned for the separately ratable scars.  As such, there are no issues related to the now service-connected trunk scars before the Board; however, as will be discussed below, pursuant to Diagnostic Code 7806, the Board will consider whether scarring related to the service-connected hidradenitis suppurativa warrants an initial disability rating in excess of 10 percent in the instant decision.  38 C.F.R. § 4.118 (2008 and 2014).

The Veteran has appealed from the initial rating assigned for the service-connected hidradenitis suppurativa.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDING OF FACT

For the entire rating period on appeal, the service-connected hidradenitis suppurativa affected no more than at least 5 percent but less than 20 percent of the entire body, no more than at least 5 percent but less than 20 percent of the exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a higher initial disability rating in excess of 10 percent for hidradenitis suppurativa have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7806, 7813 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806, 7813 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board's July 2012 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not overturned on appeal.  The Court did order that the Veteran was free to submit additional evidence and argument on the remanded matters, and that the Board must consider any such evidence or argument provided.  Additional evidence has been received by VA; however, no such evidence has been received since the issuance of the November 2014 supplemental statement of the case (SSOC).  

Since the issuance of the July 2012 Board decision, the Veteran received VA skin and scar examinations in March 2013 and September 2014.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When considered together, the March 2013 and September 2014 examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions as to the remaining issue on appeal.

An October 2005 VA treatment record conveys that the Veteran received treatment and was prescribed medication from a private dermatologist.  The record reflects that the Veteran reported not having taken the prescribed medication as she was concerned about the dosage.  There are no records from this private dermatologist in the file.  In June 2005, the Veteran was sent a VCAA letter with an attached VA Form 21-4142, Authorization and Consent to Release Information, to be filled out so that VA could obtain any outstanding private medical records related to the issue on appeal.  To date the Veteran has not submitted a release to obtain medical records from the private dermatologist.  Further, no mention of the private dermatology records is made in the JMR, which, as noted above, did not find that the Board was incorrect in its July 2012 finding that its duties to notify and to assist had been met.  As the October 2005 VA treatment record indicates that the Veteran did not take the medication prescribed by the private dermatologist, as no release was provided to obtain the private dermatologist's records, and as no mention of these records was made in the parties' JMR, the Board finds that its duty to assist was fulfilled as to the existence of any private dermatology records.
  
There remains no question as to the substantial completeness of the issue of entitlement to an initial disability rating in excess of 10 percent for hidradenitis suppurativa.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Higher Initial Rating for Hidradenitis Suppurativa

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2014).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Board notes that, during the pendency of the appeal, the applicable rating criteria for skin disorders were amended, effective October 2008.  The October 2008 revisions are only applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In the July 2012 Board decision, the Board evaluated the issues on appeal under the criteria in the VA Schedule for Rating Disabilities in effect at the time of the filing of the June 2005 claim, and that in effect as of October 23, 2008, in order to ascertain which version would accord the highest rating.  The rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during an appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118 to the period on or after the effective dates of the new regulations.  

Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body is covered, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body is covered, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned when more than 40 percent of the entire body is covered, or more than 40 percent of exposed areas are affected, or for required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118 (2014).  The disability may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801 through 7805), depending upon the predominant disability.  This is unchanged from the rating criteria in effect prior to October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

For disfigurement of the head, face, or neck a 10 percent rating is assigned when a veteran experiences one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or paired sets of features, or with six or more characteristics of disfigurement.  Note (1) indicates that the 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm.) in length, scar at least 1/4 in. (0.6 cm.) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.), underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.), and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2014).  This is unchanged from the regulations in effect prior to October 23, 2008, with the exception of the addition of Notes (4) and (5).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).

Under the regulations in effect prior to October 23, 2008, scars, other than of the head, face, or neck, that are deep or that cause limited motion and exceed an area or areas of 6 square inches (39 sq. cm.) will be assigned a 10 percent rating.  A scar that exceeds an area or areas of at least 12 square inches (77 sq. cm.) will be assigned a 20 percent rating.  A scar that exceeds an area or areas of at least 72 square inches (465 sq. cm.) will be assigned a 30 percent rating, and a scar that exceeds an area or areas of at least 144 square inches (929 sq. cm.) will be assigned a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7802 provides a 10 percent rating for scars, other than of the head, face, or neck, that are superficial and did not cause limited motion, provided the scar involved an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (2008).

One or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7803 provides a 10 percent rating for superficial, unstable scars.  38 C.F.R. § 4.118 (2008).  Separately, the prior version of Diagnostic Code 7804 provided a 10 percent rating for superficial, painful scars.  Id.

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).  This is functionally the same as Diagnostic Code 7805 under the regulations in effect prior to October 23, 2008, which stated that scars could be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Veteran's hidradenitis suppurativa is currently rated under Diagnostic Code 7813 which concerns the closely related disease of dermatophytosis.  38 C.F.R. § 4.118.  Diagnostic Code 7813 states that the disability should be rated as a skin or scar disability under Diagnostic Codes 7800 to 7806.  Id.  The hidradenitis suppurativa is currently rated under Diagnostic Code 7806 as dermatitis or eczema.  Id.  After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's hidradenitis suppurativa affected no more than at least 5 percent but less than 20 percent of the entire body, no more than at least 5 percent but less than 20 percent of the exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period.

A veteran is competent to testify as to his or her skin symptomatology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  In the June 2005 claim, the Veteran advanced that the skin disabilities had spread, and contended that the conditions were interfering with her sex life and causing depression.  Additional statements throughout the course of this appeal reflect that the Veteran has continually advanced that her "eczema" and/or other skin disabilities have spread to various parts of her body; however, she has not advanced what percentage of her body and/or exposed areas have been affected by the hidradenitis suppurativa and/or other skin disabilities.  As such, while the Board has considered and found credible the Veteran's lay statements, the Board finds such statements are less probative than the specific findings in the medical evidence of record.

The Veteran received a general medical examination in November 2004.  At the conclusion of the examination the Veteran was simply diagnosed with "eczema."  The VA examiner noted that the eczema was well controlled and did not necessitate the use of Eucerin cream.  The body coverage of the eczema was not recorded.

A June 2005 VA treatment record reflects that the Veteran complained of boils in her armpits, vaginal area, and/or perianal area.  The boils were painful and tender, and would last for under a week.  A subsequent October 2005 VA treatment record reflects that the Veteran again complained of boils near her perianal and groin areas.  She would treat the symptoms with oral and topical antibiotics, stiz baths, and warm compresses.  

In November 2005, the Veteran received a VA skin examination for compensation purposes.  The examination record reflects that at this time the Veteran was diagnosed with both atopic dermatitis and hidradenitis suppurativa.  The Veteran conveyed that she had been developing boils both under her arms and in her groin and buttocks areas.  Symptoms included pain, swelling, and discharge, along with difficulty sitting and walking.  Medications to treat the symptoms included topical medications and systemic antibiotics (not immunosuppressive drugs).  The examination report reflects that the diagnosed hidradenitis suppurativa was the cause of the boils.  While the examiner did not differentiate between the diagnosed atopic dermatitis and hidradenitis suppurativa, upon examination the Veteran was found to have 4 percent of the exposed body and 3 percent of the total body affected.  

Of particular relevance to the instant decision, the October 2005 VA treatment record discussed above noted that a private dermatologist had prescribed Spironolactone to the Veteran, a systemic corticosteroid, but that she had not taken the medication due to her concerns about the dosage.  The VA examiner at the November 2005 skin examination also noted that the Veteran had been "placed" on Spironolactone; however, upon a review of the entire record, the Board has not found any evidence indicating that the Veteran actually took Spironolactone to treat the hidradenitis suppurativa.  As such, the Veteran's use, or in this case non-use, of Spironolactone will not be considered when the Board evaluates whether a higher initial rating is warranted under Diagnostic Code 7806 due to the use of corticosteroids or other immunosuppressive drugs.

A December 2006 VA treatment record conveys that the Veteran continued to report boils in sensitive places.  She treated the boils with mupripocin ointment and benzoyl peroxide.     

A second VA skin examination occurred in January 2009.  The VA examiner noted the hidradenitis suppurativa to be constant, with symptoms of boils and inflammation in the folds.  The report reflects that over the previous 12 months, the hidradenitis suppurativa was treated with topical medications which were neither corticosteroids nor immunosuppressive drugs.  Upon examination the Veteran was found to have greater than 5 percent but less than 20 percent of the exposed areas affected, and greater than 5 percent but less than 20 percent of the total body affected.  Again the VA examiner failed to differentiate between the atopic dermatitis and hidradenitis suppurativa.  A VA scar examination was also conducted in January 2009.  The report reflects that the VA examiner opined that the scars identified at that time were caused by the service-connected dermatitis, as opposed to the service-connected hidradenitis suppurativa.

A March 2009 VA women's clinic note conveyed that the Veteran was having difficulty with chronic skin infections in the buttocks and perianal areas which required lancing and antibiotics.  An April 2009 VA dermatology consult note indicated that the Veteran would use Diprolene ointment to treat her eczema.

Another VA skin examination was performed in September 2011.  As reflected in the report, over the previous 12 months the Veteran had treated her service-connected skin disabilities with Doxycycline, an oral, non-corticosteroid/immunosuppressive medication which she took constantly or near-constantly, coal tar shampoo, a topical corticosteroid which she used constantly or near-constantly, and Triamcinolone cream, a topical medication.  The extent of use of the Triamcinolone cream was not recorded.  Upon examination the Veteran was found to have less than 5 percent of the total body affected by eczema.  As with the previous examinations, the VA examiner did not differentiate between the atopic dermatitis and hidradenitis suppurativa.  Further, no opinion was given as to the percentage of the Veteran's exposed areas affected by the skin disabilities.

The Veteran also received a VA scar examination in September 2011.  Three keloid scars were noted at the right breast, left leg, and left buttocks.  The left buttocks scar was noted to be painful.  The record also reflects that the Veteran reported developing boils which she would scratch.  The boils would subsequently develop into scars.

In March 2013, the Veteran received another VA skin examination.  The Veteran conveyed to the VA examiner that the bilateral axillary and groin hidradenitis suppurativa caused recurrent tender cysts with drainage, which had resulted in tender scars in the groin area.  The report noted that over the previous 12 months the Veteran had treated the hidradenitis suppurativa constantly or near-constantly with Minocycline, an oral non-corticosteroid/immunosuppressive drug.  Upon examination the hidradenitis suppurativa was found to cover 5 to less than 20 percent of the Veteran's entire body, and none of the exposed areas.  Groin scarring was recorded, but no scarring was found in the axilla.  The corresponding VA scar examination noted that the groin scars were tender.  Exactly one painful groin scar was noted upon examination.

A final VA skin examination was conducted in September 2014.  The examination record reflects that the Veteran reported an increase in the frequency of hidradenitis suppurativa outbreaks in the bilateral inguinal, perineal, and buttocks areas which caused scarring.  The Veteran reported that the outbreaks, but not the scars themselves, were painful.  Further, the Veteran conveyed that the hidradenitis suppurativa would open and ooze on the skin at times, preventing the Veteran from going out in public due to her embarrassment with her appearance.  The VA examiner noted that the Veteran had been treating the hidradenitis suppurativa with Triamcinolone cream, a topical corticosteroid, on a constant or near-constant basis, and with Benzoyl Peroxide wash, a topical non-corticosteroid/immunosuppressive, on a constant or near-constant basis.  Upon examination the Veteran was found to have greater than 5 percent but less than 20 percent of the exposed areas affected, and less than 5 percent of the total body affected.  The VA examiner did not specifically differentiate between the atopic dermatitis and hidradenitis suppurativa coverage.  

A corresponding VA scar examination also took place in September 2014.  The report reflects that the Veteran was diagnosed with scars in the perineal, groin, and left buttocks areas.  The report notes that the Veteran advanced that scarring would result from the eruption of large, hard, boil-like lesions which accompanied hidradenitis suppurativa outbreaks.  None of the scars identified in the report were painful or unstable.  Upon examination multiple scars, which were running together, were observed in the inguinal and perineal areas.  The VA examiner was unable to measure the scars independently or number them, as the entire area was affected either directly by the scars or by discoloration of the skin from outbreaks.  The scaring was noted to be non-linear and superficial.  Anterior trunk scaring measured an area of 15 square centimeters, and posterior trunk scaring measured 7 square centimeters.  The scars did not result in limitation of function.  

The Board has reviewed all the medications taken by Veteran to treat the service-connected hidradenitis suppurativa as listed in the VA examinations and in the VA treatment records.  The record reflects that none of the treatments verified to have been used by the Veteran have involved the use of systemic corticosteroids or other immunosuppressive drugs as contemplated by Diagnostic Code 7806.  38 C.F.R. § 4.118.  While the Veteran has used systemic medications to treat the disability, the Veteran has not advanced, and the record does not reflect, that such medications were comparable to corticosteroids or other immunosuppressive drugs as contemplated by Diagnostic Code 7806.  Id.  Further, while the Veteran has treated the disability with topical corticosteroids, such topical treatments are not "systemic" as contemplated by Diagnostic Code 7806.  Id.  Interpreting Diagnostic Code 7806 to include topical corticosteroids and/or all systemic therapies would abrogate the qualifying language.  See Roper v. Nicholson, 20 Vet. App. 173, 178 (2006) (holding that "the VA statutory and regulatory scheme 'should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or insignificant, and so that one section will not destroy another unless the provision is the result of obvious mistake or error'").  Therefore, the Board does not find that any of the Veteran's hidradenitis suppurativa treatments for the rating period on appeal warrant a disability rating in excess of 10 percent due to systemic corticosteroid or other immunosuppressive drug therapy.

The Board has also considered whether an alternative evaluation under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008 and 2013).  The evidence does not show the presence of any scars related to the service-connected hidradenitis suppurativa of the head, face, or neck, or any scars that are deep, unstable, or disabling; therefore, Diagnostic Codes 7800, 7801, 7803, 7804, and 7805 are not applicable.  38 C.F.R. § 4.118 (2008 and 2013).  Additionally, Diagnostic Code 7802 provides for a single 10 percent disability rating and evaluation under this code would not be more favorable to the Veteran.  Id.  While there has been some evidence of painful scaring, the evidence of record has not conveyed that a rating in excess of 10 percent was warranted at any point during the relevant period on appeal for multiple painful scars related to the service-connected hidradenitis suppurativa.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 and 2013).  As such, no more favorable rating can be obtained than that assigned under Diagnostic Code 7806.

For the entire period on appeal, the service connected hidradenitis suppurativa has affected no more than at least 5 percent but less than 20 percent of the entire body, no more than at least 5 percent but less than 20 percent of the exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period.  While the Board acknowledges that not all of the VA examiners differentiated between the atopic dermatitis and hidradenitis suppurativa when measuring the areas affected, even assuming that all the affected areas related solely to the hidradenitis suppurativa, this would not change the fact that less than 20 percent of the Veteran's total body and/or exposed areas were affected.  For these reasons, the Board finds that the criteria for a higher initial disability rating in excess of 10 percent for hidradenitis suppurativa have not been met or more nearly approximated.  As the preponderance of the evidence is against the claim for a higher rating, the claim for a higher initial disability rating for hidradenitis suppurativa must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008), Diagnostic Codes 7800-7806 (2013).

Extraschedular Consideration

The Board has also evaluated whether hidradenitis suppurativa should be referred for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The hidradenitis suppurativa has manifested as painful and tender boils, painful and tender scars, swelling, discharge, and difficulty standing and walking.  Further, the hidradenitis suppurativa has covered less than 20 percent of the Veteran's body.  The schedular rating criteria, including Diagnostic Code 7806 and the alternative evaluations under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on skin conditions and residual scarring affecting the body.  Diagnostic Code 7806 also takes into account side effects of systemic therapy.  In sum, these ratings consider disfigurement, scars, longevity, types of treatment, pain, residuals of outbreaks, and the percentages of the entire body and exposed areas affected by a particular skin disorder.

The Veteran has also advanced that her hidradenitis suppurativa interferes with her sex life, has caused her embarrassment to the point where she does not want to go out in public during an outbreak, and has resulted in depression.  During the pendency of this appeal the Veteran was granted service connection for a major depressive disorder with anxiety as secondary (38 C.F.R. § 3.310 (2014)) to the service-connected atopic dermatitis (another skin disability).  While the depression rating issue is not on appeal before the Board, the Board notes that mental disorders are rated based upon occupational and social impairment.  As such, the Veteran's concerns regarding her sex life and her embarrassment to be seen in public are psychological concerns similar to anxiety, which has been rated under the schedular criteria set forth in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Allowing for an extra-schedular rating of the service-connected hidradenitis suppurativa for such psychological concerns, which are already associated with the service-connected depression, would constitute improper pyramiding, as the symptoms of depression and anxiety would then be rated twice under different disabilities.  38 C.F.R. §§ 4.14, 4.130 (2014).   

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the service-connected hidradenitis suppurativa, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Absent any exceptional factors associated with the service-connected hidradenitis suppurativa, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The report from a March 2013 VA examination noted that the Veteran was a full-time postal clerk.  As such, the Board did not consider the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) at the time of the June 2014 decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The report from the September 2014 VA scar examination reflects that since the March 2013 examination the Veteran has become unemployed; however, as the Veteran has received a combined 100 percent schedular rating since February 11, 2013, when the Veteran was still working, the Board need not consider entitlement to a TDIU in this decision because a TDIU is only available where the combined schedular disability rating is "less than total."  38 C.F.R. § 4.16(a) (2014).  


ORDER

For the entire initial rating period on appeal, a higher initial disability rating in excess of 10 percent for hidradenitis suppurativa is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


